Case 1:16-cv-02472-PAB-SKC Document 182 Filed 01/07/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 16-cv-02472-PAB-SKC

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

         Plaintiff,

  and

  LA’TONYA FORD,
  KIMBERLY FUNCHESS,
  MARCUS ADAMS,
  KENNETH CONLEY,
  ALCENA GANNAWAY,
  THE ESTATE OF KONTAR TONEE MWAMBA, and
  MARIETTA VARGAS,

         Intervenor Plaintiffs,

  v.

  JACKSON NATIONAL LIFE INSURANCE COMPANY,
  JACKSON NATIONAL LIFE DISTRIBUTORS, LLC, and
  JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK,

         Defendants.


                                            ORDER


         This matter is before the Court on the Joint Motion for Entry of Consent Decree

  [Docket No. 170]. The EEOC, all Intervenor Plaintiffs with the exception of La’Tonya

  Ford, and all defendants (“the moving parties”) indicate that they have resolved all

  claims in this action with the exception of Ms. Ford’s individual claims under Title VII.

  Docket No. 170 at 1. The moving parties request that the Court approve a Consent
Case 1:16-cv-02472-PAB-SKC Document 182 Filed 01/07/20 USDC Colorado Page 2 of 2




  Decree and enter judgment pursuant to its terms.1 See Docket No. 170 at 5 at 1; see

  also Docket No. 170-1 (the Consent Decree). The moving parties agree that the entry

  of a Consent Decree will not prevent Ms. Ford from proceeding with her individual

  claims. See Docket No. 170 at 1; id. at 4, ¶¶ 14-16. The Court having reviewed the

  motion and the attached Consent Decree, it is

        ORDERED that the Joint Motion for Entry of Consent Decree [Docket No. 170] is

  GRANTED. It is further

        ORDERED that the Consent Decree entered into between the moving parties

  [Docket No. 170-1] is adopted as an Order of the Court and judgment shall enter

  accordingly.




        DATED January 7, 2020.



                                          BY THE COURT:


                                           S/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             2
